MONTGOMERY, Judge.
This appeal is from a judgment approving the action of the Alcoholic Beverage Control Board in authorizing the transfer of a liquor license issued to Johnnie R. and Emma Y. McDaniel covering premises in Paducah, and ordering the issuance of a retail beer license, package liquor license, and retail drink license to Ben S. Wood for a store constructed by him on U. S. Highway 45 in Harper’s Precinct, a wet precinct in McCracken County. Appellant Charles W. Grief is the only protestant who appeared before the Board. This is a second appeal. See Durbin v. Wood, Ky., 369 S.W.2d 125.
The only question is whether the Board has authority to transfer the license from a second class city to a precinct outside the city, both being in the same county.
*612Appellants argue that the transfer should be denied because the City of Paducah -would lose the license fees paid under the old license. Neither the City of Paducah nor any authorized representative is a party to this action. The argument is made on the City’s behalf by a protestant who is a resident of the precinct into which the license will be moved. His solicitude for the City and its revenue problems may stem from his relationship with the appellants in the previous appeal, some of whom already have a license in Harper’s Precinct. There is no merit in this argument. KRS 243.630. Louisville Retail Package Liquor Dealers’ Association v. Shearer, 313 Ky. 316, 231 S.W.2d 47.
Other matters suggested in appellants’ brief are unsupported by argument or by citation of authority; hence, they present nothing for consideration.
Judgment affirmed.